Citation Nr: 1611903	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  11-26 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to April 1967.  He died in May 2010, and the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before a decision can be rendered on the merits of the claim for entitlement to service connection for the cause of the Veteran's death.

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or else be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2015).

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the Veteran's death should have been service-connected.  That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service or, in the alternative, is secondary to another service-connected disability. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.

In this case, the Veteran died in May 2010.  According to his death certificate, the primary cause of death was cardiopulmonary arrest that was due to metastatic melanoma.  At the time of his death, the Veteran had no service-connected disabilities.  It is the appellant's contention that the Veteran's metastatic melanoma was the result of either his exposure to the sun or to toxic herbicides while serving in the republic of Vietnam.  In her April 2011 notice of disagreement, the appellant stated that the Veteran was a man who did not sit in the sun, and in fact protected himself from the sun, for example sitting under an umbrella when they went to the beach.  She also stated that the Veteran drove a truck while in Vietnam and that could have contributed to him later being diagnosed with melanoma.

In an August 2012 statement of accredited representation, it was noted that VA had not obtained a competent medical opinion to determine whether the Veteran's cause of death was at least as likely as not related to his military service.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R. 
§ 3.159(c)(4).  As it appears that there is insufficient information in the claims file, the Board finds that a remand is necessary so that the AOJ can contact the appellant and request any information that she may have regarding the Veteran's sun exposure in relation to his occupation(s) after service, and any recreational or extracurricular activities the Veteran may have engaged in during the course of their marriage.  The Board notes that the appellant and the Veteran were married in August 1967.  

Additionally, the Veteran's personnel records may contain information regarding the circumstances and nature of the Veteran's military duties.  As these records are not associated with the claims file, and may be pertinent to the issue on appeal, the AOJ should also make an effort to obtain and associate the records with the Veteran's claims file.

After receiving a response from the appellant, the claims file should be sent to an appropriate examiner, and the examiner should be asked to provide an opinion on whether the Veteran's metastatic melanoma was at least as likely as not (50 percent or greater probability) related to his sun exposure in Vietnam or, at least as likely as not (50 percent or greater probability) related to exposure to Agent Orange.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make an effort to obtain the Veteran's personnel records from the National Personnel Records Center, or any other possible custodian of these records.  All records received should be associated with the claims file.

2.  Contact the appellant and request that she provide any information she may have regarding the Veteran's sun exposure in relation to:

(a) his job duties during his military service,

(b) his occupation(s) after service, and 

(c) any recreational or extracurricular activities the Veteran may have engaged in during the course of their marriage wherein he received excessive exposure to the sun.

3.  Following completion of the above, the claims file and a copy of this remand should be sent to an appropriate VA examiner for the following:

(a) An opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's melanoma was causally or etiologically related to his exposure to the sun/UV light during active service.  

(b) An opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's metastatic melanoma was causally or etiologically related to exposure to Agent Orange during service.

If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue, or because of some other reason.

4.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

